Allowable Subject Matter
Claim 1-3,7-13,17-21 and 23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Convertino (see PTO892) teaches a system and method for providing mixed-initiative curation of information within a shared repository; Deisinger (see PTO892) teaches a gateway for dynamically providing web site status information; Ohashi (see PTO892) teaches information collection from the web.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SHAHID K KHAN/Examiner, Art Unit 2178